     Case 8:21-cv-01978-TPB-CPT Document 1 Filed 08/17/21 Page 1 of 5 PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

JACQUELINE SMITH,

         Plaintiff,

v.                                                     CASE NO.:

CELLULAR SALES SERVICES
GROUP, LLC,

         Defendant.
                                        /

                                            COMPLAINT

       Plaintiff, JACQUELINE SMTIH, sues Defendant, CELLULAR SALES SERVICES

GROUP, LLC, and states as follows:

                                   GENERAL ALLEGATIONS

         1.      Defendant, CELLULAR SALES GROUP SERVICES, LLC (“Cellular Sales” or

“Defendant”) is a foreign Corporation engaged in business in Hillsborough County, Florida.

         2.      Plaintiff, JACQUELINE SMITH (“Smith” or “Plaintiff”), is a former employee of

Defendant Cellular Sales who, at all times herein, worked and resided in Hillsborough County,

Florida.

         3.      At all times relevant, Plaintiff was an employee of Defendant Cellular Sales

working at the Brandon Mall, Brandon, Florida, location.

         4.      At all times relevant, Defendant employed over 50 employees within a 75-mile

radius of Plaintiff’s work location.

         5.      Plaintiff has worked over a year and has met the work hour requirements of the

Family Medical Leave Act (“FMLA”).

         6.      This Court has original federal question jurisdiction.
  Case 8:21-cv-01978-TPB-CPT Document 1 Filed 08/17/21 Page 2 of 5 PageID 2




         7.    Plaintiff had a qualifying medical condition that required her to apply for and use

intermittent FMLA.

         8.    Defendant, at all times relevant, was aware of Plaintiff’s qualifying medical

condition and was aware of Plaintiff’s need for FMLA.

         9.    In June of 2020, Plaintiff discussed her need for intermittent FMLA with her

regional supervisor.

         10.   Later in June of 2020, Plaintiff began the paperwork for her intermittent FMLA

leave.

         11.   On or around June 22, 2020, Defendant Cellular Sales had decided it would not

submit Plaintiff’s intermittent FMLA leave request at that time.

         12.   Two days later, on June 24, 2020, Defendant Cellular Sales fired Plaintiff for stated

reasons that were pretextual.

         13.   In discharging Plaintiff two days after refusing to process Plaintiff’s FMLA

paperwork, Defendant Cellular Sales interfered with Plaintiff’s FMLA protected leave, and

interfered with Plaintiff obtaining such leave.

         14.   Additionally, Defendant Cellular Sales’ discharge of Plaintiff was in retaliation for

Plaintiff attempting to obtain protected intermittent leave under the FMLA.

         15.   The allegations in paragraphs 5-14 above represent only a fraction of the

discriminatory treatment and conduct by Defendant directed at Plaintiff.

                                          COUNT I
                                      FCRA Discrimination

         16.   Smith realleges paragraphs 1 through 15 as if fully alleged herein.

         17.   This action is brought pursuant to the Family Medical Leave Act, 29 U.S.C. Chapter

28 (“FMLA”).

                                                  2
  Case 8:21-cv-01978-TPB-CPT Document 1 Filed 08/17/21 Page 3 of 5 PageID 3




        18.        Defendant’s actions of refusing to process Plaintiff’s FMLA paperwork, then two

days later firing Plaintiff, constituted unjustified interference with Plaintiff’s rights under the

FMLA.

        19.        Defendant, at all times relevant hereto, had actual and constructive knowledge of

the conduct described in paragraphs 7 through 15.

        20.        As a result of the unlawful actions perpetrated by Defendant, Smith sustained

monetary damages.

        21.        Defendant failed to act in good faith when it violated the FMLA. Plaintiff is entitled

to liquidated damages equal to her compensatory damages.

        22.        In addition, Plaintiff is entitled to reinstatement or front pay damages plus

additional liquidated damages.

        23.        Smith is informed and believes, and based thereon alleges, that in addition to the

practices enumerated above, Defendant has engaged in other interfering practices against her

which are not yet fully known.

        24.        As a direct and proximate result of Defendant’s interference Smith has suffered and

will continue to suffer a loss of earnings and other employment benefits and job opportunities.

Smith is thereby entitled to compensatory damages and liquidated damages in amounts to be

proven at trial.

        25.        As a further direct and proximate result of Defendant’s violation of the FMLA as

heretofore described, Smith has been compelled to retain the services of counsel in an effort to

redress her rights under the FMLA and has thereby incurred, and will continue to incur, legal fees

and costs, the full nature and extent of which are presently unknown to Smith. Smith requests that

attorneys’ fees and costs be awarded pursuant to the FMLA.

        26.        Plaintiff Smith demands trial by jury on all issues to triable.
                                                     3
  Case 8:21-cv-01978-TPB-CPT Document 1 Filed 08/17/21 Page 4 of 5 PageID 4




       WHEREFORE, Plaintiff Smith prays this Court award judgment in her favor against

Defendant for compensatory damages including back pay, front pay (or reinstatement), liquidated

damages, pre- and post-judgment interest, attorneys’ fees, costs and such other relief as this Court

deems proper.

                                            COUNT II
                                        Retaliation – FMLA

       27.      Smith realleges paragraphs 1-15 as if fully alleged herein.

       28.      This action is brought pursuant to the Family Medical Leave Act, 29 U.S.C. Chapter

28 (“FMLA”).

       29.      Smith has requested and submitted paperwork for intermittent FMLA leave. The

request constitute protected activity under the FMLA.

       30.      Defendant engaged in retaliation against Smith after she requested intermittent

FMLA when it refused to process the FMLA request and then fired Plaintiff.

       31.      Smith is informed and believes, and based thereon alleges, that in addition to the

practices enumerated above, Defendant has engaged in other retaliatory practices against her which

are not yet fully known.

       32.      As a direct and proximate result of Defendant’s willful, knowing and intentional

retaliation against her, Smith has suffered and will continue to suffer a loss of earnings and other

employment benefits and job opportunities. Smith is thereby entitled to compensatory damages in

amounts to be proven at trial. Plaintiff is also entitled to reinstatement (of front pay damages) and

liquidated damages.

       33.      As a further, direct and proximate result of Defendant’s violation of the FMLA as

heretofore described, Smith has been compelled to retain the services of counsel in an effort to

enforce the terms and conditions of his employment relationship with Defendant, and has thereby

                                                 4
  Case 8:21-cv-01978-TPB-CPT Document 1 Filed 08/17/21 Page 5 of 5 PageID 5




incurred, and will continue to incur, legal fees and costs, the full nature and extent of which are

presently unknown to her. Smith requests that attorneys’ fees and costs be awarded pursuant to

the FMLA.

          34.   Plaintiff Smith demands trial by jury on all issues so triable.

          WHEREFORE, Smith prays this Court award judgment in her favor against Defendant for

compensatory damages including back pay, front pay (or reinstatement) and liquidated damages,

pre- and post-judgment interest, attorneys’ fees and costs and such other relief as this Court deems

proper.

Dated: August 17, 2021                                 Respectfully Submitted,

                                                       /s/ James M. Thompson
                                                       JAMES M. THOMPSON, ESQUIRE
                                                       Florida Bar No.: 0861080
                                                       jmthompsonlegal@gmail.com
                                                       KATHRYN C. HOPKINSON, ESQUIRE
                                                       Florida Bar No.: 0102666
                                                       khthompsonlegal@gmail.com
                                                       mkthompsonlegal@gmail.com
                                                       agthompsonlegal@gmail.com
                                                       clerk.thompsonlegal@gmail.com

                                                       THOMPSON LEGAL CENTER, LLC.
                                                       777 S. Harbour Island Blvd., Suite 245
                                                       Tampa, Florida 33602
                                                       (813) 769-3900 ▪ (813) 425-3999 Fax
                                                       Attorneys for the Plaintiff Smith




                                                  5
